Citation Nr: 9916825	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-24 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Harry L. "Les" Eddy, 
Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  The Board remanded this case to the 
RO for further development in December 1997, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is competent medical evidence linking the veteran's 
current psychiatric disorder, variously diagnosed as 
schizophrenia, major depression, and a dysthymic disorder, to 
service.


CONCLUSION OF LAW

A psychiatric disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, the veteran has 
presented a claim which is not inherently implausible.  
Furthermore, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to him is required in order to comply with 
the VA's duty to assist him with the development of his 
claim.  38 U.S.C.A. § 5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

The veteran's service medical records show that he was 
evaluated for behavioral and personality problems in service.  
He was treated in May and June 1972 following his refusal to 
follow an order to get a haircut because of "black magic" 
and the belief that getting a haircut would cause a "bad 
omen."  His superiors were concerned that this behavior 
could represent a schizophrenic reaction.  A June 1972 
clinical record reflects that no neuropsychiatric disease was 
noted, whereas a July 1972 treatment record contains a 
diagnosis of severe passive-aggressive personality.  No 
psychiatric disorders were noted in his July 1972 separation 
examination report.

The first post-service evidence pertinent to this claim is a 
November 1984 evaluation report from a social worker, who 
diagnosed the veteran with chronic schizophrenia, paranoid 
type.  Following the Board's December 1997 remand, the 
veteran underwent a VA psychiatric examination in July 1998.  
Upon examination, the veteran continued to express a belief 
in black magic and religious omens.  The examiner diagnosed 
major depression, recurrent type; a dysthymic disorder; a 
history of an adjustment disorder, with a depressed mood; and 
possible post-traumatic stress disorder (PTSD), due to 
exposure to airplane and bomber crashes during service.  The 
examiner, who reviewed the veteran's claims file, indicated 
that the veteran's depression most likely started in service 
and was productive of recurrent episodes.  The examiner 
indicated that the veteran's depression had its onset in 1972 
and was still "affecting his social life and employment 
abilities."

Upon reviewing the evidence, it is apparent that the veteran 
was treated for behavioral and personality problems in 
service that were not classified as indicative of an acquired 
psychiatric disorder at that time.  However, the VA 
psychiatrist who examined the veteran in July 1998 found that 
he currently suffered from major depression; a dysthymic 
disorder; a history of an adjustment disorder, with a 
depressed mood; and possibly PTSD.  Moreover, this examiner 
indicated that the veteran's depression began in 1972, during 
service.  As this opinion was based on a review of the 
veteran's claims file, the Board attaches particular weight 
to this opinion.  In view of this opinion and the absence of 
any medical opinion contradicting the VA psychiatrist's 
conclusions, the Board finds that the evidence of record 
supports the conclusion that the veteran incurred a 
psychiatric disorder, most recently characterized as being 
manifested by recurrent depression, as a result of service.  
Therefore, service connection is warranted for this disorder.  

ORDER

Service connection for a psychiatric disorder is granted.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

